Case 1:20-cv-21707-JEM Document 104 Entered on FLSD Docket 07/02/2021 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                CASE NO: 20-21707-CV-UNGARO

  RAYMOND JAMES FINANCIAL, INC.,

                 Plaintiff,

  vs.

  FEDERAL INSURANCE COMPANY;
  TRAVELERS CASUALTY AND SURETY
  COMPANY OF AMERICA; GREAT
  AMERICAN INSURANCE COMPANY;
  BEAZLEY INSURANCE COMPANY, INC.; AND
  ST. PAUL MERCURY INSURANCE COMPANY

                 Defendants.


        FEDERAL INSURANCE COMPANY’S MOTION FOR AN EXTENSION OF THE
                           DISCOVERY DEADLINE

          Federal Insurance Company (“Federal”) moves this Honorable Court for a twelve-day

  extension of the deadline for the completion of all discovery as set forth in the June 22, 2021

  Scheduling Order (Doc. 96), pursuant to Rules 6, 16, and 26 of the Federal Rules of Civil

  Procedure and Rule 7.1 of the Local Rules of the United States District Court for the Southern

  District of Florida. In support of its motion, Federal states:

          1.     Federal requests the deadline for the parties to complete all discovery be extended

  by twelve (12) days because Plaintiff’s Rule 30(b)(6) corporate representative or former employee,

  Maritza Williams, are not available for deposition prior to the discovery closure deadline on July

  9, 2021. This extension will not require an extension of other pre-trial dates.

          2.     On April 23, 2020, Plaintiff filed this action seeking insurance coverage under a

  $60 million dollar tower of fidelity bonds. Plaintiff filed its Amended Complaint on July 8, 2020

  (Doc. 39), and each defendant timely filed answers and affirmative defenses.

                                                    1
Case 1:20-cv-21707-JEM Document 104 Entered on FLSD Docket 07/02/2021 Page 2 of 8




         3.         The Parties have been working together in a cooperative manner to progress

  discovery, schedule depositions, resolve most discovery disputes that have arisen to date, and to

  coordinate on the production of voluminous document exchanges.

         4.         Federal sought leave of court to take the depositions of a total of fifteen witnesses

  in this matter, including Plaintiff’s Rule 30(b)(6) corporate representative and a former employee,

  Maritza Williams. On May 26, 2021, Magistrate Judge John J. O’Sullivan (the magistrate formerly

  assigned to this matter) granted Federal’s request to take the additional depositions (Doc. 89).

         5.         With respect to the designated matters of examination related to the deposition of

  Plaintiff’s Rule 30(b)(6) corporate representative, the parties met and conferred as follows:

                   May 21, 2021: Federal provided Raymond James with the Matters of Examination

                    and requested a time to confer about the topics;

                   May 28, 2021: Raymond James objected to the Matters of Examination;

                   June 16, 2021: Federal replied to Raymond James’s objections to the Matters of

                    Examination and agreed to limit the scope of various matters;

                   June 21, 2021: Raymond James served further and additional objections to the

                    Matters of Examination;

                   June 25, 2021: Federal responded to Raymond James’s further objections and

                    requested a date certain for the corporate representative deposition; and

                   June 28, 2021: Federal again requested a date certain for the corporate

                    representative deposition.

  To date, Plaintiff has not provided a date for the deposition of its Rule 30(b)(6) corporate

  representative.




                                                      2
Case 1:20-cv-21707-JEM Document 104 Entered on FLSD Docket 07/02/2021 Page 3 of 8




         6.      With respect to the deposition of Ms. Williams, Plaintiff provided dates for her

  deposition; however, all of the dates fall after the close of discovery on July 9, 2021. Specifically,

  on June 28, 2021, counsel for Plaintiff indicated Ms. Williams is available from July 14, through

  July 17, 2021 and from July 28, through July 31, 2021.

         7.      Despite Federal’s diligent efforts to secure the depositions of Raymond James’s

  corporate representative and Ms. Williams prior to the close of discovery, it cannot complete these

  depositions before the discovery closure deadline on July 9, 2021. Therefore, Federal seeks a

  brief, twelve-day extension of the discovery closure deadline to preserve its ability to take the

  depositions.

                                     MEMORANDUM OF LAW

         8.      The Federal Rules of Civil Procedure permit extensions of time “for good cause.”

  Fed. R. Civ. P. 6, 16, and 26. “The good cause standard required to modify a scheduling order

  precludes modification unless the schedule ‘cannot be met despite the diligence of the party

  seeking the extension.’” De Varona v. Discount Auto Parts, LLC, 285 F.R.D. 671, 672 (S.D. Fla.

  2012); see also People for Ethical Treatment of Animals, Inc. v. Miami Seaquarium, No. 1:15-cv-

  22692-UU, 2016 WL 7540433 (S.D. Fla. Jan. 21, 2016). Thus, “diligence is the key to satisfying

  the good cause requirement.” De Varona, 285 F.R.D. at 672-73.

         9.      Here, Federal respectfully submits that good cause exists because the Parties

  worked together to resolve disputes, diligently followed up with each other, and continue efforts

  to progress discovery. Accordingly, this Motion meets all of the criteria required by the Court for

  granting an extension of time and the enlargement of time is needed for the reasons stated above.

  See Fed. R. Civ. P. 6 (b) and S.D. Fla. L.R. 7.1(a)(1)(J).




                                                    3
Case 1:20-cv-21707-JEM Document 104 Entered on FLSD Docket 07/02/2021 Page 4 of 8




         10.     The extension will not prejudice the Parties or unduly extend this case beyond the

  time required to accommodate the additional discovery.

         11.     Therefore, Federal respectfully requests this Court extend the following deadline to

  complete discovery by twelve days to, and including, July 21, 2021, for the sole purpose of

  completing the 30(b)(6) deposition of Raymond James and the individual deposition of Ms.

  Williams.

         12.     WHEREFORE, Federal respectfully requests that this Court grant its Motion for an

  Extension of the Discovery Deadline as set forth herein, allow twelve days to, and including, July

  21, 2021, for the sole purpose of completing the 30(b)(6) deposition of Raymond James and the

  individual deposition of Ms. Williams, and all other further this Court shall deem appropriate.




                                                  4
Case 1:20-cv-21707-JEM Document 104 Entered on FLSD Docket 07/02/2021 Page 5 of 8




                                 CERTIFICATE OF CONFERENCE

            Undersigned counsel hereby certifies that in accordance with local rule 7.1(a)(3) they have

  conferred with Plaintiff in a good-faith effort to resolve these issues and are unable to resolve these

  issues.



  Dated: July 2, 2021.                    Respectfully submitted,

                                                 /s/ Kristina L. Marsh
                                                 Kristina L. Marsh, Esq.
                                                 Florida Bar No. 0311080
                                                 GORDON REES SCULLY MANSUKHANI
                                                 601 S. Harbor Island Blvd., Suite 109
                                                 Tampa, FL 33602
                                                 Telephone (Main): 813-444-9700
                                                 Telephone (Direct) 813-523-4937
                                                 Facsimile: 813-377-3505
                                                 kmarsh@grsm.com
                                                 and
                                                 Scott L. Schmookler, Esq.
                                                 Sarah Riedl Clark, Esq.
                                                 GORDON REES SCULLY MANSUKHANI
                                                 One North Franklin, Suite 800
                                                 Chicago, IL 60606
                                                 Telephone: 312-980-6779
                                                 sschmookler@grsm.com
                                                 srclark@grsm.com

                                                 Counsel for Federal Insurance Company




                                                     5
Case 1:20-cv-21707-JEM Document 104 Entered on FLSD Docket 07/02/2021 Page 6 of 8




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 2, 2021, a true and correct copy of the foregoing was

  electronically filed with the Clerk of the Court by using the CM/ECF system and was sent via

  electronic mail to:

  Jason S. Mazer, Esq.
  Florida Bar No. 0149871
  Joshua R. Alhalel, Esq.
  Florida Bar No. 0016320
  CIMO MAZER MARK PLLC
  100 Southeast Second Street, Suite 3650
  Miami, Florida 33131
  Telephone: (305) 374-6481
  Fax: (305) 374-6488
  jmazer@cmmlawgroup.com
  jalhalel@cmmlawgroup.com

  Counsel for Raymond James Financial, Inc.

  Dustin C. Blumenthal, Esq.
  Goldberg Segalla LLP
  222 Lakeview Avenue, Suite 800
  West Palm Beach, FL 33401
  dblumenthal@goldbergsegalla.com
  lparker@goldbergsegalla.com
  Attorney for Defendant, Great American Insurance Company

  Stephen N. Dratch, Esq.
  Franzblau Dratch, P.C.
  354 Eisenhower Pkwy., Plaza One
  P.O. Box 472
  Livingston, NJ 07039
  sdratch@njcounsel.com
  Co-Counsel for Defendant, Great American Insurance Company

  Ryan J. Weeks, Esq.
  Mills Pasckert Divers
  100 N. Tampa St., Suite 3700
  Tampa, FL 33602
  smills@mpdlegal.com
  rweeks@mpdlegal.com
  csoltis@mpdlegal.com
  Attorney for Defendant, Travelers Casualty and Surety Company of America


                                               6
Case 1:20-cv-21707-JEM Document 104 Entered on FLSD Docket 07/02/2021 Page 7 of 8




  James Miller Kaplan, Esq.
  Kaplan Zeena LLP
  2 S. Biscayne Blvd., Suite 3050
  Miami, FL 33131
  james.kaplan@kaplanzeena.com
  Elizabeth.salom@kaplanzeena.com
  Service@kaplanzeena.com
  Attorney for Defendant, Beazley Insurance Company, Inc.

  Michael Keeley, Esq.
  Clark Hill Strasburger
  901 Main Street, Suite 6000
  Dallas, TX 75202-3794
  mkeeley@clarkhill.com
  jriddle@clarkhill.com
  abrinkley@clarkhill.com
  Co-Counsel for Defendant, Beazley Insurance Company, Inc.




                                               7
            Case 1:20-cv-21707-JEM Document 104 Entered on FLSD Docket 07/02/2021 Page 8 of 8




                                                  GORDON & REES, LLP

                                                  s/Kristina L. Marsh
                                                  Kristina L. Marsh, Esquire
                                                  Florida Bar No.: 0311080
                                                  Primary: kmarsh@grsm.com
                                                  Secondary:cyoung@grsm.com
                                                  Secondary: fgude@grsm.com
                                                  601 S. Harbour Island Blvd., Suite 109
                                                  Tampa, FL 33602
                                                  Telephone (Main): 813-444-9700
                                                  Telephone (Direct): 813-523-4937
                                                  Facsimile: 813-377-3505

                                                  Scott L. Schmookler, Esquire
                                                  Sarah R. Clark, Esquire
                                                  Primary: sschmookler@grsm.com
                                                  Primary: srclark@grsm.com
                                                  1 N. Franklin, Suite 800
                                                  Chicago, IL 60606
                                                  Telephone: (312) 565-1400
                                                  Facsimile: (312) 565-6511

                                                  Attorneys for Defendant,
                                                  Federal Insurance Company




1211057/59437188v.1
                                                    8
